AHRENS, Judge.
E.H., a juvenile, appeals from an order of the Family Court — Juvenile Division of the Circuit Court of the City of St. Louis,1 awarding the care, custody and control of juvenile to the Division of Youth Services for appropriate placement. We affirm.
On July 9, 1993, the court found that the juvenile committed the offense of stealing in violation of § 570.030.1 RSMo. The court assumed jurisdiction over juvenile pursuant to § 211.031.1(2)(d) and (3). Following a hearing, the juvenile commissioner recommended in part that: the care, custody and control of juvenile be given to the Division of Youth Services (DYS); the order be held in abeyance; juvenile be placed under official court supervision in the home of his father; and juvenile meet weekly with an assigned deputy juvenile officer. The findings and recommendations of the commissioner were adopted and confirmed as the judgment of the court by a typewritten order which bears the rubber stamped signature of the juvenile division judge, the Hon. James J. Gallagher. On the same day, juvenile and his parents signed a supervision contract, which included a requirement of weekly appointments with the deputy juvenile officer.
Following a report of violation, and after a hearing on the juvenile officer’s motion to modify the order of disposition, the court found that juvenile failed to meet with his duly assigned juvenile officer for regularly scheduled office appointments from July 29, 1993, through August 30, 1993. The court modified its previous order of disposition to provide that the care, custody and control of juvenile be given to DYS for appropriate placement. The court further found that reasonable efforts had been made to retain the child in the home but the child had failed to alter his behavior and continued to violate *936the law, after having been placed on official court supervision. Following denial of a motion for rehearing, juvenile filed this appeal.
In his first point, juvenile claims the trial court erred in finding he violated his probation, since no valid order of probation exists. Specifically, juvenile contends the recommendations of the commissioner cannot be considered to be adopted and confirmed by a circuit judge, as required by § 211.029 RSMo 1986, since only the judge’s signature stamp appears on the order of disposition of July 9, 1993. We disagree.
The judge testified on November 4, 1992, at the motion to modify hearing. He sometimes signed judgments and occasionally personally used a stamp of his signature on some judgments. The judge had no specific recollection whether he used the stamp on the contested judgment. Accordingly, there is evidence to support a finding the judge personally entered the contested judgment by using the facsimile signature stamp. It is not necessary for us to decide on these facts whether a court must personally affix a signature, its own or a facsimile, to a judgment when deciding the merits of a dispute. Nor is it necessary to decide whether the requirement would be the same for procedural rulings as for orders or judgments which decide substantive matters. We find the order of July 9, 1993, to be valid. Point denied.
In his second point, juvenile claims the trial court erred in finding juvenile violated his probation by failing to meet with his juvenile officer because no evidence was offered that juvenile had notice or knowledge of the dates he was scheduled to meet with the juvenile officer. We disagree.
Our review is limited to determining whether the court’s finding that juvenile failed to meet with his duly assigned juvenile officer for his regularly scheduled office appointments from July 29, 1993, through August 30, 1993 was proved by clear and convincing evidence. Rule 117.05(b). The findings and recommendations of the commissioner and court order of July 9, 1993, recite that the juvenile, the juvenile’s custodians, W.H. and R.B., and the attorney for the juvenile, John Rogers, all appeared at the hearing when the requirement of weekly meetings with the deputy juvenile officer was ordered. Also in the record is a supervision contract dated July 9, 1993, signed by juvenile, his custodians, and a deputy juvenile officer. By that contract, juvenile agreed to keep weekly appointments with a deputy juvenile officer. The deputy juvenile officer, Myron Alexander, testified that he talked with juvenile’s father about juvenile meeting with Alexander once a week on Wednesdays, and sent a non-first class mail letter to juvenile’s father concerning an appointment on July 15. Alexander further testified that juvenile did not make any of his visits with Alexander in July or August, 1993, and did not attempt to contact Alexander. Juvenile’s father, W.H., testified that when juvenile started staying with him, juvenile stayed for one night and sneaked out of the house without asking permission to leave. W.H. testified further that juvenile was gone about three weeks in August, and W.H. did not know where he went.
Juvenile complains he had no notice or knowledge of appointments. However, knowing of his court-ordered obligation and his written agreement to keep weekly appointments with his juvenile officer, juvenile left his father’s house without permission for three weeks, and did not contact his father or the juvenile officer. By his actions, juvenile effectively frustrated communication between juvenile, his father and the juvenile office. As a result, he did not receive the communications as to his appointments. Under these circumstances, the finding of the commissioner, as adopted and confirmed by the trial court, that juvenile failed to meet with his duly assigned juvenile officer for regularly scheduled office appointments, is supported by clear and convincing evidence. Point denied.
In his final point, juvenile contends the trial court erred in ordering his care, custody and control be given to DYS because the deputy juvenile officer failed to show that suitable community based treatment service did not exist or that it was proven ineffective, as required by § 219.021.1. We disagree.
As previously noted, juvenile’s father, W.H., testified that juvenile sneaked out of *937the house without asking permission to leave, was gone about three weeks in August, and W.H. did not know where juvenile went. Further, juvenile missed meetings with his juvenile officer from July 29, 1993, through August 30, 1993. At the disposition hearing, deputy juvenile officer Alexander described juvenile as a “kid that won’t follow rules and regulations and did not abide by the rules of supervision while he was on supervision with the court and, basically, does what he wants; hangs out in the streets all night and won’t come home.” Alexander further testified that juvenile’s father and mother could not control him. Alexander stated that he believed juvenile needed a more structured environment where he can get an education and counseling to help him with his behavior. He knew of no private facility that would consider placement of juvenile. Alexander contacted two facilities, Echo and Father Dunne’s. Neither would accept a child who is a runaway and refuses to follow rules and regulations. No relatives offered to take custody of juvenile. Juvenile officer Alexander recommended that juvenile be placed in the care, custody and control of DYS for appropriate placement. When counsel for juvenile objected, the commissioner asked counsel if there was a proposed alternative to the juvenile officer’s recommendation. Counsel offered no alternative.
We believe this record contains clear and convincing evidence which meets the statutory requirement of § 219.021.1 that suitable community based treatment service did not exist or that it was proven ineffective. Point denied.
Judgment affirmed.
SIMON, J., concurs.
KAROHL, J., concurs in part and dissents in part in separate opinion.

. During the course of these proceedings, the Juvenile Division became the Family Court — Juvenile Division, pursuant to Ch. 487 RSMo Supp. 1993. We refer to both in this opinion as "the court.”